—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered April 26, 2000, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that the Supreme Court committed reversible error by permitting the People to elicit evidence of a prior bad act is without merit. The evidence was properly admitted as evidence of the defendant’s motive and intent in the commission of the charged crime (see People v Alvino, 71 NY2d 233 [1987]; People v Ventimiglia, 52 NY2d 350 [1981]; People v Molineux, 168 NY 264 [1901]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.